Name: Commission Regulation (EC) NoÃ 1305/2008 of 19Ã December 2008 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Maroilles or Marolles (PDO))
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing;  consumption;  Europe
 Date Published: nan

 20.12.2008 EN Official Journal of the European Union L 344/30 COMMISSION REGULATION (EC) No 1305/2008 of 19 December 2008 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Maroilles or Marolles (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined the application from France for approval of an amendment to the specification for the protected designation of origin Maroilles or Marolles, registered by Commission Regulation (EC) No 1107/96 (2). (2) The purpose of this application is to amend the specifications by stipulating the conditions for using treatments and additives in the milk and for the manufacture of Maroilles or Marolles. These practices ensure that the key characteristics of PDO products are maintained. (3) The Commission has examined the amendment in question and decided that it is justified. Since this concerns a minor amendment within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission may adopt it without following the procedure set out in Articles 5, 6 and 7 of that Regulation. (4) In accordance with Article 18(2) of Commission Regulation (EC) No 1898/2006 (3) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, a summary of the specification should be published, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Maroilles or Marolles is hereby amended in accordance with Annex I to this Regulation. Article 2 A summary of the main points of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 148, 21.6.1996, p. 1. (3) OJ L 369, 23.12.2006, p. 1. ANNEX I The specification for the protected designation of origin Maroilles or Marolles is amended as follows: Method of production The following provisions are added to point 5 of the specifications regarding the production method: ( ¦) Coagulation may be carried out only using rennet. The milk may not be concentrated by partially removing the watery part before coagulation. In addition to the raw dairy materials, the only ingredients or production aids or additives authorised in the milk during production are rennet, innocuous bacterial cultures, yeasts, moulds, calcium chloride and salt. ( ¦) The dairy raw materials, partly finished products, curd and fresh cheese may not be conserved at a temperature below 0 °C. ( ¦) Fresh cheese and cheese undergoing the maturing process may not be conserved under a modified atmosphere. ANNEX II SUMMARY Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs MAROILLES or MAROLLES EC No: FR-PDO-0117-0123/29.03.2006 PDO (X) PGI ( ) This summary sets out the main elements of the product specification for information purposes. 1. Responsible department in the Member State Name: Institut national de lorigine et de la qualitÃ © (INAO) Address: 51, rue dAnjou, 75008 Paris Tel. +33 (0)1 53 89 80 00 Fax: +33 (0)1 53 89 80 60 E-mail: info@inao.gouv.fr 2. Group Name: Syndicat des fabricants et affineurs du fromage de Maroilles Address: Uriane, BP 20, 148 avenue du GÃ ©nÃ ©ral-de-Gaulle, 02260 La Capelle Tel. +33 (0)3 23 97 57 57 Fax: +33 (0)3 23 97 57 59 E-mail: sfam@uriane.com Composition: Producers/processors (X) Other ( ) 3. Type of product Class 1.3  Cheeses 4. Specification (summary of requirements under Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name Maroilles or Marolles 4.2. Description Made from cows milk, this is a soft cheese with a washed red to orange rind, 12,5 to 13 cm square in shape but with also three other smaller formats (Sorbais, Mignon and Quart); at least 45 % fat content. Its texture is unctuous and rich, homogenous and it is cream in colour. 4.3. Geographical area The geographical area extends over the following municipalities: Department of Aisne: Cantons completely covered by the geographical area: Aubenton, Hirson, La Capelle, Le Nouvion-en-ThiÃ ©rache, Vervins. Municipalities completely covered by the geographical area: Archon, Les Autels, Le Sourd, Brunehamel, Cuiry-lÃ ¨s-Iviers, Dagny-Lambercy, Dohis, Etreux, Flavigny-le-Grand-et-Beaurain, Grandrieux, Guise, Iron, Lavaqueresse, LemÃ ©, Malzy, Marly-Gomont, Monceau-sur-Oise, Morgny-en-TiÃ ©rache, Oisy, Parfondeval, Proizy, RÃ ©signy, Romery, Villers-lÃ ¨s-Guise and WiÃ ¨ge-Faty. North Department: Cantons completely covered by the geographical area: Avesne-sur-Helpe-Nord, Avesne-sur-Helpe-Sud, Solre-le-ChÃ ¢teau, TrÃ ©lon. Municipalities completely covered by the geographical area: Aulnoye-Aymeries, Bachant, Bazuel, Beaufort, Berlaimont, Catillon-sur-Sambre, Damousies, Eclaibes, EcuÃ ©lin, Le Favril, Fontaine-au-Bois, La Groise, Hecq, Landrecies, Leval, Limont-Fontaine, Locquignol, Maroilles, Monceau-Saint-Waast, Noyelles-Sur-Sambre, Obrechies, Ors, Pommereuil, Pont-sur-Sambre, Preux-aux-Bois, Prisches, Quievelon, Rejet-de-Beaulieu, Saint-RÃ ©my-ChaussÃ ©e, Robersart, Sassegnies and Wattignies-la-Victoire. 4.4. Proof of origin Every processing plant and maturing plant fills in a declaration of aptitude registered with the INAO which allows the INAO to identify all operators involved. All operators must keep at the INAOs disposal their registers and any documents required for checking the origin, quality and production conditions of the milk and cheese. As part of the checks carried out on the specified features of the designation of origin, an analytical and organoleptic test is conducted to ensure that the products submitted for examination are of high quality and possess the requisite typical characteristics. 4.5. Method of production The milk must be produced, and the cheese must be manufactured and matured, within the geographical area. Cheese made exclusively from renneted cows milk; the curd is separated and not washed; it is left to drain naturally; the cheese is dry salted; maturing is variable depending on the size, at least five weeks for the standard size, during which the rind is washed several times in salt water without using fungicides. 4.6. Link The monks of the Abbaye of Maroilles, founded in the seventh century, perfected the production method for this cheese around 960. From the 11th century, the right to produce the cheese was extended to the neighbouring villages. The abbots improved the breed of cattle in line with the climate and cheese production. The designation was legally recognised on 17 July 1955. This designation originates in the natural region of ThiÃ ©rache, around the town of Maroilles and its abbey, with its cool and damp climate, and impermeable soil that produces such good grass that the cattle are exclusively grass-fed. The monks know-how, passed on to the surrounding population, has allowed the Maroilles to develop harmoniously. 4.7. Inspection body Name: Institut national de lorigine et de la qualitÃ © (INAO) Address: 51, rue dAnjou, 75008 Paris Tel. +33 (0)1 53 89 80 00 Fax: +33 (0)1 53 89 80 60 E-mail: info@inao.gouv.fr The Institut national de lorigine et de la qualitÃ © is a public administrative body with legal personality and reports to the Ministry of Agriculture. It is responsible for monitoring the production conditions for products with a designation of origin. Name: Directorate-General for Competition, Consumer Affairs and Fraud Prevention (DGCCRF) Address: 59, boulevard Vincent Auriol, 75703 Paris Cedex 13 Tel. +33 (0)1 44 87 17 17 Fax: +33 (0)1 44 97 30 37 The DGCCRF is a department of the Ministry of the Economy, Industry and Employment. 4.8. Labelling The product must bear the name of the designation of origin.